Title: To George Washington from Charles Cornwallis, 17 October 1781
From: Cornwallis, Charles
To: Washington, George


                  
                     Sir
                     York in Virginia 17th October 1781 1/2 past 4 P.M.
                  
                  I have this moment been honoured with your Excellency’s letter dated this day.
                  The time limited for sending my answer will not admit of entering into the detail of Articles, but the basis of my proposals will be that the Garrisons of York and Gloucester shall be prisoner’s of War with the Customary honours, And for the convenience of the individuals which I have the honour to Command, that the British shall be sent to Britain, and the Germans to Germany, under the engagement not to serve against France, America or their Allies untill released or regularly exchanged.  That all Arms and publick Stores shall be delivered up to you, but that the usual indulgence of side Arms to officers and of retaining private property shall be granted to Officers & Soldiers, and that the interests of several individuals in Civil Capacities & connected with us, shall be attended to.  If Your Excellency thinks that a continuance of the suspension of hostilities will be necessary to transmit your Answer I shall have no objections to the hour that you propose.  I have the honor to be Sir Your most obedient & most humble Servant
                  
                     Cornwallis
                  
               